Citation Nr: 0216935	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  02-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tara L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to May 
1969.  He died in August 2000; the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision by the RO in Roanoke, Virginia 
which, in pertinent part, denied service connection for the 
cause of the veteran's death (one basis for dependency and 
indemnity compensation (DIC)). 


REMAND

In a statement received in November 2001, the appellant 
requested a personal hearing before a Decision Review 
Officer.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing.  See 38 C.F.R. 
§§ 3.103(c), 3.2600(c) (2002).

Accordingly, this matter is hereby REMANDED for the 
following action:

1.  The RO should schedule the appellant 
for a hearing before a Decision Review 
Officer at the earliest available 
opportunity.

2.  Then, after accomplishing any 
necessary notification and/or 
development action, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the claim remains denied, the RO 
should furnish to the appellant and her 
representative an appropriate 
supplemental statement of the case and 
afford them the appropriate opportunity 
to respond thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




